Citation Nr: 0203654	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  00-25 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of service-connected post-traumatic stress 
disorder (PTSD).

2.  Evaluation of service-connected traumatic cataract, left 
eye.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from July 1964 to June 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision  by 
the VA Regional Office (RO) in Montgomery, Alabama, in which 
the RO granted entitlement to service connection for PTSD and 
awarded a rating of 10 percent, and granted entitlement to 
service connection for traumatic cataract of the left, eye 
and assigned a rating of 0 percent (noncompensable).  The 
veteran appealed the issues of entitlement to higher ratings 
for both of these disabilities.  In January 2001, after 
additional evidence was obtained, the RO assigned a rating of 
30 percent for PTSD.  

In several of the Department of Veterans Affairs (VA) Form 
9's that the veteran filed, he requested a hearing before 
Member of the Board at the local office of VA.  He was 
scheduled for such a hearing, to be held on August 14, 2001, 
and in July 2001, the RO sent him a letter notifying him of 
the date, time and place.  He failed to report for the 
hearing, and there is no record that a request for another 
hearing was ever made.  Without good cause being shown for 
the failure to appear, no further hearing can be scheduled 
and appellate review may proceed. 


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms that include 
flashbacks, nightmares, insomnia and irritability, 
intermittent feelings of detachment from others, 
hypervigilence, exaggerated startle response, occasional 
difficulty with concentration, occasional nightmares and 
occasional intrusive thoughts about war 
experiences, but not such symptoms as flattened affect; 
irregular speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory or 
impaired abstract thinking; his PTSD is productive of no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  

2.  The veteran has a small wedge-shaped cataract in his left 
eye which does not impinge on the pupillary zone; his 
corrected distant visual acuity in the left eye is 20/20-1.


CONCLUSIONS OF LAW

1.  As of October 8, 1998, the criteria for a rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2001).

2.  As of October 8, 1998, the criteria for a rating in 
excess of zero percent for small traumatic cataract, left 
eye, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.75, 4.84a, 
Diagnostic Code 6027 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2001).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decision on appeal, the Board finds that VA's duties have 
been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  The appellant was notified in 
the RO's February 2000 decision that the evidence did not 
show that the criteria for a rating in excess of 10 percent 
for PTSD, or a compensable evaluation for his left eye 
disorder, had been met (the veteran's PTSD evaluation was 
increased to 30 percent in a hearing officer's January 2001 
decision).  In the June 2000 statement of the case (SOC), he 
was informed of the criteria for a compensable rating for his 
left eye disorder, and of the criteria for a rating in excess 
of 30 percent for PTSD.  See also January 2001 hearing 
officer's decision.  Those are the key issues in this case, 
and the rating decision, as well as the SOC, and the January 
2001 hearing officer's decision, informed the appellant of 
the relevant criteria.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes that the appellant has been 
informed of the information and evidence needed to 
substantiate these claims and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The appellant has not referenced 
any obtainable and relevant evidence not of record that might 
aid his claim.  The RO also requested and obtained VA and 
non-VA medical records, and has obtained the veteran's 
available service medical records from the National Personnel 
Records Center.  In this regard, in letters dated in 
September and November of 2000, he was asked to provide 
records of private medical treatment.  In letters, received 
in December 2000, the veteran stated that he had previously 
submitted medical records, and that he would not submit any 
additional records, and that he desired that the RO "make a 
decision on the basis of the information you have."  The 
Board construes this as a waiver of any duty VA may have 
under the VCAA to obtain such records.  See Janssen v. 
Prinicipi, 15 Vet. App. 370 (2001) (per curiam).  The Board 
further points out that the veteran had an opportunity to 
present evidence at his August 2001 hearing, however, he 
failed to appear.    

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  

In February 2000, the RO granted service connection for PTSD, 
and assigned a 10 percent evaluation, and small traumatic 
cataract, left eye, evaluated as noncompensable (0 percent 
disabling).  The RO assigned effective dates for service 
connection for both disabilities of October 8, 1998.   The 
veteran appealed the issues of entitlement to higher 
evaluations.  In January 2001, by decision of a hearing 
officer, the veteran's PTSD evaluation was increased to 30 
percent, with an assigned effective date of October 8, 1998 
(i.e., effective from the date of the filing of the veteran's 
claim).  

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Accordingly, the issues are whether a rating in 
excess of 30 percent for PTSD is warranted for any period 
from October 8, 1998 to the present, and whether a 
compensable rating for small traumatic cataract, left eye, is 
warranted for any period from October 8, 1998 to the present.  

I.  Evaluation of PTSD

The veteran argues that a higher evaluation is warranted for 
his PTSD.  A review of his written and oral testimony shows 
that he asserts that his symptoms include sleep difficulties 
(no more than two to three hours at a time), nightmares, 
sleep walking, flashbacks and suicidal ideation.  He states 
that he avoids crowds, has no friends, and that he has not 
been able to get along with supervisors and managers at his 
jobs for many years.  He states that his medications have 
included Prozac and antitriptyline.  He said that he retired 
from a rubber and tire company after 22 years of service, and 
that he was currently working a night shift where he had 
little interaction with other people.  He reported that he 
was having marital difficulties, and that he had attacked his 
wife in his sleep at least once.

The veteran's wife has submitted a lay statement, dated in 
September 1998, in which she asserts that the veteran has few 
friends, that he rarely gets more than four hours of sleep 
per night, and that he walks in his sleep.  

The RO has evaluated the veteran's PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 30 
percent evaluation is in order where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

Service personnel records show that the veteran participated 
in combat operations during about 11 months of service with a 
Marine infantry unit in Vietnam.  In June 1966 he was 
admitted to a field hospital for observation due to worsening 
symptoms of sleep walking.  An examiner noted a diagnosis of 
somnambulism and concluded that there was no need for a 
psychiatric hospital admission, as there were no indications 
of psychosis, disabling neurosis, or significant depression.  
At the time of his medical examination for separation from 
service, the clinical assessment of the veteran's psychiatric 
state was normal.

A VA outpatient treatment record dated in April 1999, shows 
that the veteran complained of problems with alcohol 
consumption, and with his temper.  He stated that he had not 
missed any work.  The impressions were alcohol abuse and 
possible PTSD.

A VA PTSD examination report, dated in August 1999, shows 
that the veteran had complaints of insomnia, nightmares, 
irritability, episodes of feeling detached from others, 
social withdrawal, distrust of others, hypervigilence, and 
exaggerated startle response.  On mental status examination, 
he was fully oriented.  His movements were normal.  His eye 
contact was good.  He described his mood as worried.  His 
affect was mildly constricted.  His thought processes were 
coherent.  His thought content did not show suicidal or 
homicidal ideation.  He denied auditory and visual 
hallucinations.  His memory was intact.  Insight and judgment 
were adequate.  The Axis I diagnosis was PTSD, and the 
examiner commented that the symptoms were mild to moderate.  
The Axis V diagnosis was a global assessment of functioning 
(GAF) score of 65.

A prescription note, dated in September 2000, indicates that 
the veteran had been prescribed Xanax.

After reviewing the totality of the evidence, the Board finds 
that a rating in excess of 30 percent is not warranted for 
the veteran's PTSD.  The evidence shows that the veteran has 
reported that his PTSD is manifested by subjective complaints 
of insomnia and irritability, intermittent feelings of 
detachment from others, hypervigilence, exaggerated startle 
response, occasional difficulty with concentration, 
occasional nightmares and occasional intrusive thoughts about 
war experiences.  However, notwithstanding the evidence of a 
prescription for Xanax, it does not appear that he is 
currently taking medications for control of his PTSD 
symptoms, or that he is receiving ongoing treatment.  The VA 
examiner characterized his symptoms as "mild to moderate."  
Furthermore, the Axis V diagnosis was a GAF score of 65, 
which indicates that the veteran had some mild symptoms such 
as depressed mood and mild insomnia, or some difficulty in 
social or occupational functioning, but generally functioning 
pretty well, with some meaningful interpersonal 
relationships.  See Quick Reference to the Diagnostic 
Criteria from DSM IV 47 (American Psychiatric Association 
1994).  Furthermore, the evidence does not show that the 
veteran's PTSD more nearly approximates a condition 
manifested by occupational and social impairment with reduced 
reliability and productivity, such that the criteria for a 50 
percent rating are met.  Although the veteran clearly has 
problems getting along with supervisors and managers, he 
reported that he was retired from a rubber and tire company 
after 22 years of service, and that he was currently working 
a night shift where he had little interaction with other 
people.  Finally, there is little or no evidence of such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking.  Based on its review of the record, the 
Board concludes that the schedular criteria for a rating in 
excess of 30 percent for PTSD have not been met at any time 
since October 8, 1998.  See 38 C.F.R. § 4.130, DC 9411.  
Therefore, the claim must be denied.  


II.  Evaluation of Traumatic Cataract, Left Eye

Service medical records show that the veteran sustained flash 
burns to his face and eyes in July 1966 while service in the 
Republic of Vietnam.  He was treated with an ointment and 
dark glasses and reportedly responded well.  At the time of 
his medical examination for separation from service, an 
examiner reported that the veteran's eyes were clinically 
normal.  His uncorrected visual acuity was 20/20 in both 
eyes.

Pursuant to his October 1998 claim, the veteran was afforded 
a VA  eye examination in August 1999.  The veteran told the 
examiner that he noticed a slight decrease in vision in his 
left eye after the flash burn in July 1966.  He reported that 
he had been told that he had a traumatic cataract in his left 
eye one year prior to the current examination.  He was 
wearing glasses.  On examination, his uncorrected vision in 
his right eye was 20/60 for near vision and 20/20 for far 
vision.  His uncorrected vision in his left eye was 20/70 for 
near vision and 20/30-1 for far vision.  Corrected vision in 
his right eye was 20/20 both near and far.  Corrected vision 
in the left eye was 20/20 for near vision and 20/20-1 for far 
vision.  A slit lamp examination of the left eye revealed a 
small wedge-shaped, traumatic-type cataract from the 9-11 
o'clock position which did not impinge on the pupillary zone.  
Fundoscopic examination was normal on the left.  The examiner 
reported diagnoses of small, left, traumatic cataract and 
refractive error.  He commented that the cataract could 
easily have been caused by the phosphorus grenade injury the 
veteran sustained in service.

The RO granted service connection for small traumatic 
cataract, left eye, in its February 2000 rating decision.  
The RO rated this disability as 0 percent disabling 
(noncompensable) under 38 C.F.R. § 4.84a, Diagnostic Code 
(DC) 6027.  Under DC 6207, a preoperative cataract is rated 
based on impairment of vision.  Generally, rating of vision 
is based on the best distant vision attainable with 
correction by glasses.  See 38 C.F.R. § 4.75 (2001).  

The Board first notes that the August 1999 VA examination 
report contains diagnoses that include refractive error.  To 
the extent that the veteran may have defective visual acuity, 
under 38 C.F.R. § 3.303(c) (2001), congenital or 
developmental defects, to include refractive error of the 
eye, as such, are not diseases or injuries within the meaning 
of applicable legislation.  See also 38 C.F.R. § 4.9 (2001).  
Thus, the veteran's refractive error of the eye may not be 
regarded as a disability and may not be service connected on 
the basis of incurrence or natural progress during service.  
VA Adjudication Procedures Manual (M21-1), Part VI, para. 
11.07, Change 52 (August 26, 1996).  

In this case, it is clear that the veteran's corrected 
distant vision in his left eye is 20/20-1.  The rating 
schedule, as indicated in the table for rating central visual 
acuity impairment which appears in 38 C.F.R. § 4.84a (2001) 
does not provided for a compensable rating for corrected 
distant vision of 20/20-1.  The next higher rating of 10 
percent requires uncorrectable loss of visual acuity.  The 
veteran's loss of visual acuity is corrected to 20/20.  
Therefore, the Board concludes that the criteria for a 
compensable rating for small traumatic cataract of the left 
eye have not been met.  See 38 C.F.R. § 4.84a, DC 6027.   

A higher rating is not warranted under any other potentially 
applicable diagnostic code.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Under 38 C.F.R. § 4.84a, DC 6009 
(2001), an unhealed injury of the eye is to be rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  A minimum rating is 
assigned during active pathology.  38 C.F.R. § 4.84a.  
However, in this case, the evidence does not show active 
pathology, and as previously stated, his loss of visual 
acuity in the left eye is corrected to 20/20.  In summary, 
the evidence does not show symptoms as required for a 
compensable rating under DC 6009.  


III.  Conclusion

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant resolution of this matter on 
that basis.  38 U.S.C.A. § 5107 (West Supp. 2001).  








ORDER

A rating in excess of 30 percent for PTSD is denied.

A compensable rating for small traumatic cataract, left eye, 
is denied.


		
	T. STEPHEN ECKERMAN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

